Seven days ago, from this rostrum, I
warned that the situation in Kosovo and Metohija - a
province of Serbia administered by the United Nations
since 10 June 1999 - poses a serious threat to the
20

stability of the Balkans. Serbia and Montenegro
supports the conclusion of the International Contact
Group that there will be no return to the situation
before 10 June 1999.
I would like to recall that, before 1999, the
regime in Serbia insisted on the limited autonomy of
Kosovo, while the Albanian political leaders insisted
on its independence. Those two opposing positions led
to an armed conflict, and later to NATO air strikes
against Serbia and Montenegro. That conflict ended
following the adoption of Security Council resolution
1244 (1999), which called for a protectorate in Kosovo
but did not call into question the territorial integrity of
Serbia and Montenegro.
The Contact Group's conclusion that there will be
no return to the situation before June 1999 has to apply
equally to both sides - Serbian and Albanian.
Consequently, there can be neither limited autonomy
nor independence for Kosovo. By proposing a status
that was greater than autonomy but less than
independence for Kosovo, the democratic Government
in Belgrade demonstrated its full commitment to
reaching a compromise solution. Unfortunately, the
Kosovo Albanians, only interested in independence,
have not budged an inch from their 1999 position.
Unfortunately, I have to note that the
international community is partly to blame for the
tragic position the Serbian and other non-Albanian
minorities in Kosovo find themselves in, as well as for
the political extremism of the Albanian majority and
the many crimes that have been committed. The
standards set for Kosovo are not even close to being
fulfilled. Are we therefore going to abandon the
ìStandards before Statusî policy? From 10 June 1999
to the present, approximately 200,000 Serbs and
Montenegrins, as well as Turks, Croats, Roma, Jews
and other non-Albanians, have been expelled from
Kosovo. Close to 80 per cent of the territory is now
inhabited only by Albanians. Several hundred Serbs
have been killed, including many children.
Approximately 40,000 Serbian homes have been
demolished or set on fire, as well as 150 churches and
monasteries that were centuries old. The remaining
Serbs and other non-Albanians live in so-called
enclaves, without guarantees for their personal safety
and their freedom of movement. No one in present-day
Europe is so tragically unprotected.
In spite the foregoing, we hope that the United
Nations military and police forces will remain in
Kosovo. Without their presence, the tragedy of Serbs
and other minorities would be complete. Troops from
the United States, Italy, France and other countries
should be given credit for keeping the Serbian
Christian monasteries designated or nominated as
international world heritage sites from being blown up
or set on fire. We would like to thank the United
Nations and ask the United Nations forces to stay in
Kosovo as long as necessary.
For months now, Albanian extremists have been
openly threatening to launch a pogrom against the
remaining Serbs, Montenegrins and other
non-Albanians - and even against United Nations
forces - unless Kosovo's independence is proclaimed.
Recent killings of young Serbs announced the
beginning of that scenario. Ultimatums and threats to
commit crimes and terrorism cannot be accepted
anywhere in the world, including in Kosovo. I hope
that that will finally and decisively be made clear to
the Albanian majority in the province. Serbia and
Montenegro demands a European level of human rights
protection for national communities in Kosovo,
protection of churches and monasteries and recognition
of the European status of the existing State borders
with the Republic of Macedonia and the Republic of
Albania. No more and no less is acceptable, either
under the Charter of the United Nations or under
Security Council resolution 1244 (1999). Our rights do
not threaten any right of the Albanian majority. An
independent State of Kosovo is not a guaranteed right,
but an extreme demand.
We are truly and fully committed to a
compromise, but compromise does not mean that one
side gets everything while the other side gets nothing.
We are for reconciliation and a common European
future, in which Serbs, Montenegrins and Albanians
will be good neighbours and best friends for each
other.
A stable and European Kosovo means a stable
Western Balkans region, and vice versa. The choice is
obvious.